NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1832-14T1
                                                 A-2409-14T1

MAURA RICCI, n/k/a MAURA MCGARVEY,

      Plaintiff-Appellant/
      Cross-Respondent,
                                        APPROVED FOR PUBLICATION
v.
                                           February 9, 2017
MICHAEL RICCI,
                                          APPELLATE DIVISION
      Defendant-Respondent,

and

CAITLYN RICCI,

     Intervenor-Respondent/
     Cross-Appellant.
_____________________________________

MAURA RICCI, n/k/a MAURA MCGARVEY

      Plaintiff-Respondent,

v.

MICHAEL RICCI,

      Defendant-Appellant,

and

CAITLYN RICCI,

     Intervener-Respondent.
_____________________________________

          Submitted November 3, 2016 - Decided February 9, 2017
            Before Judges Lihotz, Hoffman and Whipple.

            On appeal from Superior Court of New Jersey,
            Chancery   Division,  Family   Part,  Camden
            County, Docket No. FM-04-0239-98.

            Petersen & Martone, attorneys for appellant/
            cross-respondent (Kelli M. Martone, on the
            briefs).

            Morgenstern & Rochester, LLP, attorneys for
            respondent/cross-appellant    (Andrew    L.
            Rochester, on the brief).

            Smithbridge, LLP, attorneys for appellant
            Michael Ricci in A-2409-14, join in the
            brief of appellant/cross-respondent Maura
            Ricci in A-1832-14.

    The opinion of the court was delivered by

LIHOTZ, P.J.A.D.

    More than thirty years have passed since the Supreme Court

issued Newburgh v. Arrigo, 88 N.J. 529 (1982), which held "the

privilege of parenthood carries with it the duty to assure a

necessary    education   for     children."      Id.   at    543.          Necessary

support for unemancipated children could include contribution

toward the cost of a college education, even though the child

has attained the age of majority.             Id. at 543.              Since then,

courts   have   struggled   to    define   the   scope      of    this     parental

obligation, as circumscribed by facts and circumstances unique

to each family.     In this case, we examine the court's role in

navigating   the   interplay     between   emancipation          and   a   parent's




                                      2                                     A-1832-14T1
obligation    to    provide       for   a   child's     support    in       the    form    of

college tuition, when the child has left the parent's home.

    Plaintiff Maura McGarvey appeals from several Family Part

orders mandating she and defendant Michael Ricci, plaintiff's

former husband, contribute to the college tuition expenses of

intervenor,    their       now    twenty-three-year-old         daughter,           Caitlyn

Ricci.    Plaintiff and defendant agreed Caitlyn was emancipated

when she left her mother's home to reside with her grandparents

at age nineteen.          Plaintiff and defendant filed a consent order

terminating       child     support.            Thereafter,     Caitlyn           moved    to

intervene    in     the    matrimonial        matter,    seeking       to    vacate       the

emancipation       order    and    require      her   parents     to    provide       funds

allowing her to attend college.                 In the October 11, 2013 order,

the judge permitted Caitlyn to intervene and required plaintiff

and defendant to pay the tuition cost for Gloucester County

Community College (the community college), which was less than

$2,000.

    Prior      to     completing        her      associate's       degree,          Caitlyn

transferred to Temple University, in Philadelphia, Pennsylvania

(the university).          She moved for plaintiff and defendant to pay

annual    tuition         for    the    university,      which,        after        awarded

financial aid, was significantly more than the tuition at the

community college.          On October 31, 2014, a newly assigned judge




                                            3                                      A-1832-14T1
considered    Caitlyn's      motion.        He   concluded    the     issue       was

adjudicated    and    governed     by    the     October    11,     2013    order.

Accordingly, without benefit of a plenary hearing or review of

financial documentation, the newly assigned judge "enforced" the

October 11 order and required plaintiff and defendant satisfy

the   university's    outstanding       tuition,    fees,    and    the    cost   of

books.

      Plaintiff     and   defendant     sought     reconsideration        and    were

assigned to return to the initial motion judge.                    Unfortunately,

he limited his review to the provisions of the first order, not

the October 31, 2014 order.         Thus, the judge declined to examine

whether and to what extent plaintiff and defendant could and

should pay tuition to the university.              He noted Caitlyn did not

discuss attending the university in her October 2013 motion,

revealing    only    plans   to   attend     a   state   university       once    she

earned her associate's degree.              In the December 6, 2014 order,

the judge considered the factors identified in Newburgh, as to

the request plaintiff and defendant satisfy community college

tuition.      There was no discussion regarding payment for the

university.     In that regard, the judge declined to reconsider

the order to pay the university tuition set forth in the October

31, 2014 order.




                                        4                                  A-1832-14T1
      Plaintiff appeals from the October 11, 2013, October 31,

2014 and December 6, 2014 orders.                   Defendant also appeals from

these orders.         The matters were consolidated and we granted

defendant's motion to join in and rely on the brief submitted by

plaintiff. Caitlyn filed a cross-appeal, challenging plaintiff's

attack on the October 11, 2013 order and argued the denial of

her request for attorney's fees in the October 31, 2014 and

December 6, 2014 orders was error.

      Following       our    review,     we       conclude     the     judge       properly

allowed   Caitlyn       to   intervene       in    this     action    to     advance      her

request for support.           However, the record is void of the basis

establishing      Caitlyn      was    unemancipated          at     the     time    of   the

October 11, 2013 review.              As more thoroughly discussed in our

opinion, emancipation is a legal determination, which must be

resolved prior to awarding support, including payment of college

costs.    Because this analysis is absent, we reverse and vacate

the provisions of the challenged order addressed to emancipation

and   payment    of     support.       We    remand     this      matter     for    plenary

review.

                                            I.

      These     facts    are   found        in    the     record.         Plaintiff      and

defendant     were      divorced     when        Caitlyn     was     four    years       old.

Plaintiff     was     the    parent     of        primary     residence,       defendant




                                             5                                     A-1832-14T1
exercised    regular      parenting       time      and    provided       child    support.

The    record         reflects    the      parents          shared        decision-making

responsibility regarding Caitlyn's care.

       Caitlyn graduated from high school in June 2012.                             Various

actions resulted in the conclusion Caitlyn was not ready to live

away at college.          With her parents' urging and support, Caitlyn

enrolled     part-time       in     the       community          college.          However,

estrangement with her parents heightened, and Caitlyn left her

mother's home in February 2013, to reside with her paternal

grandparents.           Plaintiff       and       defendant      agreed      Caitlyn     was

emancipated.      This decision was memorialized in a March 30, 2013

consent order terminating defendant's obligation to pay child

support.

       Legal action followed as Caitlyn moved to intervene in her

parents' dissolution action.              She sought to vacate the March 30,

2013   order     of    emancipation,       compel      payment       of    her    full-time

community college education costs, provide financial assistance

to acquire a new car, continue her health insurance coverage,

and    pay   counsel      fees    and     costs.           Plaintiff       and    defendant

objected to the relief Caitlyn requested.                          Specifically, both

parents challenged Caitlyn's request to intervene and asserted

her    conduct    demonstrated          her       desire    to    be      independent     of

parental control, which obviated any obligation for support.




                                              6                                    A-1832-14T1
       In an accompanying certification, Caitlyn briefly mentions

the    family    dynamics,         stating,          "substantial      personal    problems

. . . necessitated that I move out of my mother's home . . . .

I did not fit in well with her new family."                           She also stated "I

. . . had substantial problems with my father's new family[,]

and thus he was not an option."

       Plaintiff and defendant's pleadings cast a different light

on the parent-child relationship.                      Both parents expressed their

love    for    Caitlyn       and     a    willingness      to   address     issues    as    a

family;       however,       plaintiff         and    defendant       separately    opposed

Caitlyn's       motion       based       on    her    conduct   and     choices.      Their

certifications           detail          the     difficulties          experienced     with

Caitlyn's dangerous decisions and disobedience, which started

while    she     was    in    high       school.        Caitlyn's       conduct    included

smoking marijuana while driving, engaging in underage drinking

and     sexual         activity,          participating         in      explicit     sexual

conversations on the internet, and attempting to hurt herself.

       Plaintiff explained she attempted to counsel her daughter,

who nevertheless did not obey her requests, expressed dislike

for    imposed    rules,       and       chose   to    leave    her    home.      Plaintiff

asserted Caitlyn "willingly, knowingly, [and] voluntarily left

and went [out] on her own."




                                                 7                                 A-1832-14T1
       Defendant         discussed      his    view   of     Caitlyn's       trouble      with

alcohol, drugs, and impulsive behavior, as well as her acts of

opposition to plaintiff's imposition of discipline, including a

curfew       and        the     obligation     to     perform          household      chores.

Defendant related his efforts to discuss these concerns with

Caitlyn,      which       she    repeatedly        rebuffed.           He   stated    Caitlyn

refused to answer her parents' texts or calls prior to filing

her motion.             Caitlyn had not spoken to either parent for six

months; she ignored birthdays, a family member's illness, and

mother and father's day.                  Finally, defendant pointedly objected

to    Caitlyn's         decision     to    reside     with       his    parents,      showing

unequivocally he was estranged from them and blamed them for

exacerbating parental relationship difficulties with Caitlyn.

       The    record          also   informed       regarding          Caitlyn's      college

decisions.         These facts are undisputed.                   When she was accepted

to attend Montclair State University, plaintiff and defendant

discussed contributing $5,000 each towards annual college costs,

with the remainder satisfied by Caitlyn obtaining student loans.

However, because of Caitlyn's behavior, it was agreed she was

not   ready        to    live    away   from    home,      and    should      first    attend

community college.                Defendant paid the summer and fall 2012

community college tuition, and Caitlyn attended part-time.                                   In

the winter of 2012, Caitlyn sought to attend the Disney College




                                               8                                      A-1832-14T1
program in Florida.           Plaintiff and defendant jointly agreed to

support Caitlyn's effort as a way of testing her readiness to

live on her own.          They fully paid for her participation and

assisted her move to Florida.               Unfortunately, within a month of

arriving, Caitlyn was expelled for underage alcohol use as the

host of a party in the dorms.

      The   parties     disagreed      on   events      occurring      after     Caitlyn

returned from Florida.            Plaintiff and defendant wanted Caitlyn

to   return    to     community    college      to     compete    her     associate's

degree.     With defendant's support, plaintiff outlined a course

of discipline, work, and community college courses demanded of

her daughter.         Plaintiff recounted how Caitlyn rejected these

attempts      to    restore    discipline       and     make-up       missed     college

credits, stating she wanted instead to spend the summer with

friends.       Plaintiff       asserted     Caitlyn         indulged    in     what    she

labeled frivolous spending, inappropriate use of Facebook, and

multiple     nights    spent    away    from        home.      Plaintiff       initiated

counselling, but Caitlyn attended only one session and refused

to continue.        Caitlyn then decided to move to her grandparents'

home where she was not restricted.

      Caitlyn's      version    expressed       a    different    story.         Caitlyn

maintained she did not "run to her grandparents in defiance";

rather,     plaintiff    "kicked    [her]       out"    when    she    returned       from




                                            9                                   A-1832-14T1
Disney.     Alternatively,      Caitlyn       attributed     the    move    to   her

grandparents     as   her    parents'        "suggestion."         Further,      she

characterized the behavior outlined by her parents as "things

that teenagers typically do" and insisted the control exerted by

her parents' demands was "impossible."             Caitlyn asserted she was

following the college path her parents dictated and accepted all

conditions imposed, except the demand to work full-time and take

three   summer   classes.      She    insisted     the    imposed     unrealistic

demands pushed her beyond the sphere of parental influence.

    Caitlyn      initiated     litigation       only     after     plaintiff     and

defendant    separately      informed    her     they    would     not     pay   her

community college costs because she was not residing with either

of them.    Caitlyn asserted she was a full-time community college

student and, upon completion of her associate's degree, planned

to attend Rowan University.          Pay stubs reflected Caitlyn grossed

more than $400 per week waitressing.

    During oral argument, in response to plaintiff's suggested

request for a plenary hearing to determine whether Caitlyn was

unemancipated, the Family Part judge stated:

                 Well, there may be a time in a future
            year that you need a plenary hearing, but
            based on the cost of the college for this
            year, I really think that would be overkill
            and I feel that the [c]ourt would have
            enough based upon the excellent briefs and
            the certifications that were submitted that
            I could make a decision today.



                                        10                                 A-1832-14T1
Defendant's    counsel    asked     whether   the   order     was   intended     to

address just the current community college tuition request or

possible future costs at a four-year school.                The judge answered

"I don't think I can do that."

      The    judge      granted     Caitlyn's       motion     to       intervene.

Describing the matter as a "unique situation," he deemed Caitlyn

"un-emancipated      [sic]    solely   for    the   purpose    of   a    potential

contribution from [her parents] as it relates to college costs."

In rendering his order, the judge rendered his order, stating he

sought "to make the best economic decision[,]" and limited the

order's provisions to payment of community college costs for the

2013-2014 school year.        He ordered Caitlyn to seek and apply for

loans and scholarships to reduce expenses.               Caitlyn represented

she   had   done   so   and   was   awarded    $2,500.        Noting    financial

information was not in the record, the judge stated plaintiff

and defendant were to split remaining "costs related to . . .

tuition, fees and books."

      Also, the order stated:

            4.   For subsequent school years, before
            determining   .    .    .   [p]laintiff   and
            [d]efendant's   contribution   to   Caitlyn's
            tuition, fees and book costs, Caitlyn shall
            apply for all eligible loans and apply all
            eligible scholarships toward her tuition,
            fees, and book[] costs.




                                       11                                 A-1832-14T1
             5.   On future matriculation (beginning the
             [f]all   of   2014),  the   [p]laintiff  and
             [d]efendant shall exchange tax returns and
             the three (3) most recent paystubs in
             regards to determining a child support
             percentage for each party.        This child
             support percentage breakdown will determine
             the amount that the parties will pay towards
             Caitlyn's college tuition and books[,] after
             Caitlyn has obtained all financial aid,
             grants, and scholarships.

                    . . . .

             9.   For future academic years, all parties
             will attend economic mediation if they
             cannot agree to Caitlyn's college tuition,
             fees, and books.

      The order denied Caitlyn's request for contribution toward

the purchase of a new car and found plaintiff always maintained

health insurance coverage for Caitlyn, making the request moot.

Finally, "in a compensatory manner," the judge awarded Caitlyn

$1,000 in counsel fees and costs, payable $500 by each parent,

which      "shall    come     off       the    parties'    contribution      towards

Caitlyn's college costs for tuition, fees and books for the

2013-[20]14 academic year."

      Caitlyn was accepted to attend the university, commencing

in   the    fall    2014.         She   notified     plaintiff   she   was   leaving

community     college       and    requested       plaintiff   complete   the    Free

Application for Federal Student Aid (FAFSA).                     Plaintiff agreed

to do so but suggested Caitlyn first obtain her associate's




                                              12                             A-1832-14T1
degree,     noting     she         and     defendant          could       not     afford     the

university's tuition cost.

       Caitlyn    filed       a        motion     to     enforce      litigant's       rights,

seeking an order compelling plaintiff and defendant to attend

economic mediation to fix their respective contributions toward

the university's tuition, fee and book costs and to reimburse

past community college costs.

       Caitlyn stated the university's financial aid evaluation

"was     calculated      as       if     there        would   be    no    parenting        [sic]

contribution."        Total aid reduced the $27,000 annual tuition and

fees by $19,180 per year, of which $14,000 represented student

loans.     Caitlyn believed it reasonable to incur only federally

subsidized       student       loans,           limiting      her        debt     to    $5,500.

Consequently, she required plaintiff and defendant to allocate

the remaining $17,000 per year.                         Thereafter, Caitlyn met with

the university's Senior Assistant Director of Student Financial

Services.     When Caitlyn explained she was "unemancipated" for

college expense purposes, the university rescinded the financial

aid package and required one parent complete the FAFSA.

       Plaintiff opposed Caitlyn's motion; defendant did not file

pleadings but appeared.                  The case was assigned to a different

Family Part judge.            The judge ordered the parties comply with

the    October     11,        2013       order's         prerequisite           for    economic




                                                 13                                    A-1832-14T1
mediation.          His September 10, 2014 order also required they

exchange financial information for the purposes of mediation,

and plaintiff agreed to complete the FAFSA parental disclosure.

The parties identified a mediator, and the session occurred in

early October 2014.1          Mediation was not successful.

       Returning        to   the    newly   assigned       motion   judge,      Caitlyn

asserted her revised financial aid award was $9,250 per year.

She applied for three of four additional loans suggested by

plaintiff, but the lenders required co-signors.                       Caitlyn argued

the October 11, 2013 order directed plaintiff and defendant to

allocate the university tuition and requested an order directing

them to split the cost equally.                  Plaintiff and defendant opposed

this   request,         asserting    the    order    was    limited      to   2013-2014

community college tuition and left open other college costs.

Further,      the    parents       maintained      the    judge   never       considered

payment      of   the    university's       tuition,      which   they    agreed    they

could not afford.

       The    newly      assigned     motion      judge    viewed     plaintiff       and

defendant's request not as a change in circumstances, but as a

request for reconsideration of the October 11, 2013 order.                             He

concluded reconsideration was not properly before him and must

1
     Plaintiff's brief states mediation was held on October 2,
while Caitlyn and plaintiff's pleadings identify mediation was
held on October 9.



                                            14                                  A-1832-14T1
be   handled       by    the     initial       motion      judge.           Enforcing       his

interpretation of that order's provisions, he ordered plaintiff

and defendant to satisfy the university tuition 40% and 60%

respectively.           The    October       31,   2014    order       also    scheduled       a

plenary    hearing       to    decide       reimbursement        of    community      college

costs   and    ordered         the    parties      to     mediate       any    modification

requests      or    future       disputes.          Finally,          the     judge     denied

Caitlyn's application for attorney's fees.

     Plaintiff and defendant moved for reconsideration of the

October 31, 2014 order.              Both argued the order was unfounded, as

Caitlyn     unilaterally             left     plaintiff's         home;        refused       to

compromise     her       demands      or     return     home;         transferred      to    an

expensive      out-of-state           university;         abandoned         completion       of

community college or attending Rowan.                     Moreover, Caitlyn refused

to   communicate          with       her     parents       and        continued       to    act

independently, without regard to parental input.                              Finally, the

court never reviewed whether and to what extent plaintiff and

defendant should or could pay for any expenses beyond community

college tuition.

     Caitlyn opposed the motions and filed a cross-motion for

counsel fees.           She additionally filed a separate motion seeking

an order of contempt, sanctions, and enforcement of litigant's

rights.    Disposition was returned to the original motion judge.




                                              15                                      A-1832-14T1
     Concluding the October 11, 2013 order was interlocutory,

the judge limited his review to reconsideration of that order

and declined to reconsider challenges to the October 31, 2014

order, stating "for today, I can't address that."                        The judge

agreed     to    clarify     Caitlyn's    obligation       to   apply    for    "all

eligible loans . . . and all eligible scholarships."                        In his

oral opinion, he explained Caitlyn must attempt to apply for and

make a reasonable effort to secure "five or six" scholarships.

He then reviewed each provision of the October 11, 2013 order

and concluded the requirement to pay community college tuition

was "de minimis."          The judge ordered plaintiff and defendant to

equally    satisfy     the     claimed    balance    of     $906   and    rejected

Caitlyn's request for attorney's fees.

     This court consolidated plaintiff's appeal and Caitlyn's

cross-appeal. Defendant joins in the brief submitted by plaintiff.

                                         II.

                                         A.

     "When reviewing a trial judge's order, we defer to factual

findings        'supported       by     adequate,     substantial,        credible

evidence.'"       Spangenberg v. Kolakowski, 442 N.J. Super. 529, 535

(App. Div. 2015) (quoting Gnall v. Gnall, 222 N.J. 414, 428

(2015)).        However,     reversal    is    warranted   when    the   expressed

factual     findings       are    "so     manifestly       unsupported     by     or




                                         16                                A-1832-14T1
inconsistent     with    the     competent,   relevant     and   reasonably

credible evidence as to offend the interests of justice."              Elrom

v. Elrom, 439 N.J. Super. 424, 433 (App. Div. 2015) (quoting

Rova Farms Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J.
474, 484 (1974)).

       Discretionary determinations, supported by the record, are

examined to discern whether an abuse of reasoned discretion has

occurred.     Gac v. Gac, 186 N.J. 535, 547 (2006).

             While an "abuse of discretion . . . defies
             precise definition," we will not reverse the
             decision   absent   a  finding   the  judge's
             decision "rested on an impermissible basis,"
             considered   "irrelevant   or   inappropriate
             factors," Flagg v. Essex Cnty. Prosecutor,
             171 N.J. 561, 571 (2002) (citations . . .
             omitted), "failed to consider controlling
             legal    principles    or    made    findings
             inconsistent    with   or    unsupported   by
             competent evidence." Storey[v. Storey], 373
             N.J. Super. [464,] 479 [(App. Div. 2004)].

            [Elrom, supra, 439 N.J. Super. at 434.]
       This court does not accord the same deference to a trial

judge's legal determinations.           Reese v. Weis, 430 N.J. Super.
552,   568   (App.   Div.   2013).      Rather,   all    legal   issues   are

reviewed de novo.       Ibid.

                                      B.

       As a preliminary matter, we examine Caitlyn's cross-appeal

urging dismissal of plaintiff's attack on the October 11, 2013

order as time barred.           R. 2:4-1(a) (requiring appeals be filed




                                      17                            A-1832-14T1
within forty-five days of the date final judgment or order is

entered).     "Where the appeal is untimely, the Appellate Division

has no jurisdiction to decide the merits of the appeal."              In re

Hill, 241 N.J. Super. 367, 372 (App. Div. 1990) (citing Alberti

v. Civil Service Comm'n, 41 N.J. 147, 154 (1963)).

      "Generally, an order is considered final if it disposes of

all issues as to all parties."             Silviera-Francisco v. Bd. of

Educ. of City of Elizabeth, 224 N.J. 126, 136 (2016).                     "By

definition, an order that 'does not finally determine a cause of

action but only decides some intervening matter pertaining to

the cause[,] and which requires further steps . . . to enable

the   court    to   adjudicate    the    cause   on    the   merits[,]'   is

interlocutory."      Moon v. Warren Haven Nursing Home, 182 N.J.
507, 512 (2005) (alterations in original) (quoting Black's Law

Dictionary 815 (6th ed. 1990)).

      The distinction between a final order, appealable of right,

and an interlocutory order, which is not, is a "principle . . .

easily   stated,"    but   "not   always   easily     applied."    Wein    v.

Morris, 194 N.J. 364, 377 (2008).           The distinction is critical

because finality is a jurisdictional prerequisite for appeal, R.

2:2-3, and neither the parties nor the trial judge "may invest

the Appellate Division with jurisdiction it does not otherwise




                                    18                             A-1832-14T1
have."      Pressler & Verniero, Current N.J. Court Rules, cmt.

2.2.1 on R. 2:2-3 (2017).

      Without    consideration     of    the   legal     sufficiency        of    its

terms, we note the October 11, 2013 order answered the question

of whether Caitlyn could intervene in her parents' matrimonial

action,     imposed    a   limited       provision       regarding        Caitlyn's

emancipation, and fixed parental obligations for the 2013-2014

community    college   tuition      costs.       The     order's       terms     also

addressed "future matriculation" and "subsequent school years,"

imposing executory obligations on all parties.                    Had the order

resolved all issues regarding Caitlyn's post-secondary school

education, it would have been final.              However, its terms, as

well as the judge's remarks on the provisions, show no final

decision was made fixing the extent of the parental support

beyond the 2013-2014 community college tuition costs.

      The language used in paragraphs four and five of the order

set procedures, laying the preliminary groundwork necessary to

review allocation of future college costs.               However, contrary to

Caitlyn's    assertion,    which     was     erroneously        adopted    in     the

October 30, 2014 order, the issue was never finally adjudicated.

For   example,   paragraph   four    expressed       a   need    for    additional

review,     reciting   Caitlyn's        obligations       undertaken        "before

determining the [p]laintiff and [d]efendant's contribution" for




                                        19                                 A-1832-14T1
subsequent school years.         In addition, paragraph nine mentioned

future     academic    years    and      imposed     an    economic     mediation

prerequisite, which further demonstrates said issues were open.

Moreover,    during    the     October     11,   2013     hearing,     the    judge

remarked he had not reviewed financial information and ordered

payment shared because the amount was "de minimis."                    During the

December 8, 2014 hearing, the judge clarified there were no

prior discussions addressed to payment for the university or

another college; the issues were limited to community college.2

     We     conclude    the      October       11,    2013     order     resolved

intervention    and    dealt    with     the   immediate     community       college

tuition.     The order settled only the interim issue and did not

resolve all college contribution requests or finalize all rights

and responsibilities of the parties by finally adjudicating the

merits of all issues raised in the action.                 See Adams v. Adams,

53 N.J. Super. 424, 429 (App. Div.), certif. denied, 30 N.J. 151

(1959).

     Once the proceeding concluded on December 8, 2014, with the

denial of reconsideration of the October 11, 2013 order and

rejection of reconsideration of the October 31, 2014 order, the

2
     We recognize remarks by the initial judge in entering the
order suggest the October 11, 2013 order's requirements for
modest payment amount appeared directed to deescalate this
family's growing alienation and sought to prompt healing of
their emotional turmoil.



                                         20                              A-1832-14T1
obligation for college contributions became final for purposes

of    appeal.      Accordingly,         plaintiff's         appeal    properly             sought

review of all orders leading to the final determination.                                      See

Sutter   v.     Horizon   Blue      Cross   Blue       Shield    of       N.J.,    406       N.J.

Super.   86,     106   (App.     Div.    2009)        ("'An    appeal      from        a    final

judgment      raises   the     validity          of   all     interlocutory            orders'

previously entered in the trial court." (quoting In re Carton,

48 N.J. 9, 15 (1966))).

                                          III.

       For the first time, plaintiff argues the challenged orders

must be vacated because the Family Part has interfered with her

constitutional right to raise her daughter.

              "[I]t is a well-settled principle that our
              appellate courts will decline to consider
              questions or issues not properly presented
              to the trial court when an opportunity for
              such a presentation is available unless the
              questions so raised on appeal go to the
              jurisdiction of the trial court or concern
              matters of great public interest."

              [Zaman v. Felton, 219 N.J. 199, 226-27
              (2014) (quoting State v. Robinson, 200 N.J.
1, 20 (2009))].

See    also   Pressler    &    Verniero,         supra,       cmt.    3    on     R.       2:6-2.

Because we conclude clarification of the law is necessary, we

have elected to address the merits of this argument.

       Plaintiff's     constitutional            challenge      maintains         the       court

may    not    interfere      with    a    joint       parental       decision          to    set



                                            21                                         A-1832-14T1
discipline and achievement requirements for Caitlyn.                                      Caitlyn

argues no constitutional violation arises.                                She urges the court

properly    enforced        her       right       to    support      and    her   right     to   be

educated,       and   suggests         the    controversy            is    only   about    money.

These     arguments      speak        to     "the      intersection         between    parents'

fundamental liberty interest in the care, custody, and control

of their children, and the state's interest in the protection of

those children."         Fawzy v. Fawzy, 199 N.J. 456, 472-73 (2009).

                                                  A.

      Unquestionably, "[t]he right to rear one's children is so

deeply embedded in our history and culture that it has been

identified as a fundamental liberty interest protected by the

Due Process Clause of the Fourteenth Amendment to the United

States Constitution."                 Id. at 473 (quoting Moriarty v. Bradt,

177 N.J. 84, 101 (2003), cert. denied, 540 U.S. 1177, 124 S. Ct.
1408,     158    L.   Ed.       2d    78     (2004)).          "The       Federal    and     State

Constitutions protect the inviolability of the family unit."                                      In

re Adoption of a Child by W.P. & M.P., 308 N.J. Super. 376, 382

(App. Div. 1998) (citing Stanley v. Illinois, 405 U.S. 645, 651,

92   S.   Ct.    1208,      1212-13,         31    L.    Ed.    2d    551,    558-59      (1972),

vacated    on    other      grounds,         163 N.J. 158    (2000).        Therefore,

"[p]arents       have       a        constitutionally           protected,          fundamental

liberty interest in raising their biological children."                                    Id. at




                                                  22                                      A-1832-14T1
382 (citing Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct.
1388, 1394, 71 L. Ed. 2d 599, 606 (1982)).                See also      Wisconsin

v. Yoder, 406 U.S. 205, 232-33, 92 S. Ct. 1526, 1541-42, 32 L.

Ed. 2d 15, 35 (1972) (explaining the "primary role" of parents

in raising their children is "an enduring American tradition"

and    establishing     the     historic   recognition    of    that    right   as

fundamental); Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.

Ct. 438, 442, 88 L. Ed. 645, 652 (1944) (identifying privacy

interest attached to child rearing, labeled the "private realm

of     family    life   which    the   state   cannot     enter");      Meyer    v.

Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 626, 67 L. Ed. 1042,

1045    (1923)    (characterizing      parental   right    to   raise    children

"as essential to the orderly pursuit of happiness by free men").

       As our Supreme Court has stated:

            Deference to parental autonomy means that
            the State does not second-guess parental
            decision making or interfere with the shared
            opinion of parents regarding how a child
            should be raised.    Nor does it impose its
            own notion of a child's best interests on a
            family.   Rather, the State permits to stand
            unchallenged parental judgments that it
            might not have made or that could be
            characterized as unwise.    That is because
            parental autonomy includes the "freedom to
            decide wrongly."

            [Fawzy, supra, 199 N.J. at 473-74 (quoting
            Janet Maleson Spencer & Joseph P. Zammit,
            Mediation-Arbitration:    A    Proposal    for
            Private   Resolution   of   Disputes   Between




                                        23                               A-1832-14T1
              Divorced or Separated               Parents,       1976     Duke
              L.J. 911, 913 (1976)).]

See also Sacharow v. Sacharow, 177 N.J. 62, 79 (2003) (holding

the Due Process Clause of the Fourteenth Amendment of the United

States    Constitution          "encompasses       [the]    'fundamental         right    of

parents    to    make    decisions        concerning       the    care,    custody,      and

control of their own children.'" (quoting Troxel v. Granville,

530 U.S. 57, 67, 120 S. Ct. 2054, 2061, 147 L. Ed. 2d 49, 60

(2000))).

      Legislation has been enacted to address and protect the

parent-child       relationship.             Specifically,          N.J.S.A.      9:17-39

states    a     "'parent    and     child'        relationship      means    the     legal

relationship between a child and the child's . . . parents . . .

to which the law confers or imposes rights, privileges, duties,

and   obligations."              These     rights,        privileges,      duties,       and

obligations extend to both parents "equally . . . regardless of

marital status."         N.J.S.A. 9:17-40.

                                            B.

      One duty imposed by law requires parents provide financial

support for their children.               "The parental obligation to support

children until they are emancipated is fundamental to a sound

society."        Kiken     v.    Kiken,     149 N.J. 441,    446    (1997).        See

N.J.S.A.      9:17-53(c)        (imposing    an    obligation       to    provide    child

support to those against whom parentage is established).



                                            24                                    A-1832-14T1
       "In an intact family, the law assumes the parents will

provide for the children as well as they can."                  Kiken, supra,

149 N.J. at 447.       Payment of "[c]hild support after divorce is

necessary to ensure that a child's basic needs are provided by

his parents, who might otherwise neglect their responsibilities

to maintain the child."             Pascale v. Pascale, 140 N.J. 583, 590

(1995).       See    N.J.S.A.        2A:34-23(a)    (authorizing   courts      to

establish     or    modify        child   support   in   pending   matrimonial

actions).

       The Court has repeatedly emphasized "[c]hildren of divorce

have   the   right    to     be    supported   at   least   according   to    the

standard of living to which they had grown accustomed prior to

the separation of their parents."              Pascale, supra, 140 N.J. at

592 (citations omitted).             To that end, various principles have

evolved.

             First, "[o]ne of the fundamental concepts in
             American   society  is   that   parents  are
             expected to support their children until
             they are emancipated, regardless of whether
             the children live with one, both, or neither
             parent."   Burns v. Edwards, 367 N.J. Super.
29, 39 (App. Div. 2004) (citing Dunbar v.
             Dunbar, 190 U.S. 340, 351, 23 S. Ct. 757,
             761, 47 L. Ed. 1084, 1092 (1903)); see also
             Cumberland Cnty. Bd. of Soc. Servs. v.
             W.J.P., 333 N.J. Super. 362, 365 (App. Div.
             2000) (noting that "[a]t common law, parents
             had an absolute duty to support their
             children"). The obligation to provide child
             support "is engrained into our common law,




                                          25                            A-1832-14T1
         statutory, and rule-based jurisprudence."
         Burns, supra, 367 N.J. Super. at 39.

         Second, "it is settled that the best
         interests of the child [are] the greatest
         and overriding consideration in any family
         court matter." Monmouth Cnty. Div. of Soc.
         Servs. v. G.D.M., 308 N.J. Super. 83, 88
         (Ch. Div. 1997) (citing Wilke v. Culp, 196
N.J. Super. 487, 489 (App. Div. 1984)).
         Accordingly, enforcing the parental duty to
         support children is "an inherent part of the
         'best interests of the child' rubric which
         underlies    our   family   courts."    Ibid.
         Accordingly,   "a   parent  is   obliged   to
         contribute to the basic support needs of an
         unemancipated child to the extent of the
         parent's financial ability[.]" Martinetti v.
         Hickman, 261 N.J. Super. 531, 546 (App. Div.
         1992). . . . "[C]hildren are entitled to be
         supported at least according to the standard
         of living to which they had grown accustomed
         prior to the separation of their parents,"
         and the "talisman of concern is always the
         welfare of the child."         Guglielmo v.
         Guglielmo, 253 N.J. Super. 531, 546 (App.
         Div. 1992).

         Third, it is also firmly established that
         child support is for the benefit of the
         children; therefore, the right to receive
         support belongs to the children, not the
         custodial parent.    Pascale, [supra], 140
N.J. at 591; Patetta v. Patetta, 358 N.J.
         Super. 90, 94 (App. Div. 2003); L.V. v.
         R.S., 347 N.J. Super. 33, 41 (App. Div.
         2001); Blum v. Ader, 279 N.J. Super. 1, 4
         (App. Div. 1994).

         [Colca v. Anson, 413 N.J. Super. 405, 414-15
         (App. Div. 2010).]

    The Legislature granted "equitable powers" to the Family

Part, which allows the court to enter, revise or alter support




                              26                         A-1832-14T1
orders    "from     time   to   time   as       circumstances        may     require."

N.J.S.A. 2A:34-23).

       Although parental disagreement is most often heightened in

divorce matters, the event of divorce is not the basis of the

court's    authority.           Rather,     the       State's       parens      patriae

responsibility to protect the rights of children is the source

of its authority.          Importantly, a child's right to support is

not "defeated merely because both parents are united in their

determination to declare the child emancipated."                           Johnson v.

Bradbury, 233 N.J. Super. 129, 136 (App. Div. 1989).

       However,     the     court's       authority         to     impose       support

obligations    is    circumscribed:        it    terminates        with     a   child's

emancipation.        Pascale,    supra,     140      N.J.    at    591;    Martinetti,

supra, 261 N.J. Super. at 512.            "Where there is no longer a duty

of support by virtue of a judicial declaration of emancipation,

no child support can become due."               Mahoney v. Pennell, 285 N.J.

Super. 638, 643 (App. Div. 1995).

       A determination of emancipation is a legal issue, imposed

when the fundamental dependent relationship between parent and

child ends.       See Dolce v. Dolce, 383 N.J. Super. 11, 17 (App.

Div.   2006)   (stating     emancipation        is    "the       conclusion     of    the

fundamental dependent relationship between parent and child").

It is not automatic and "need not occur at any particular age




                                       27                                       A-1832-14T1
. . . ."     Newburgh, supra, 88 N.J. at 543.           When circumstances

surrounding the parent-child relationship support a finding the

child   is   emancipated,   "the    parent    relinquishes    the    right    to

custody and is relieved of the burden of support, and the child

is no longer entitled to support."            Filippone v. Lee, 304 N.J.

Super. 301, 308 (App. Div. 1997).

    Deciding whether a child is emancipated requires a fact-

sensitive analysis.     Newburgh, supra, 88 N.J. at 543.               "[T]he

essential inquiry is whether the child has moved 'beyond the

sphere of influence and responsibility exercised by a parent and

obtains an independent status of his or her own.'"                  Filippone,

supra, 304 N.J. Super. at 308 (quoting Bishop v. Bishop, 287
N.J. Super. 593, 598 (Ch. Div. 1995)).            A court's emancipation

"determination involves a critical evaluation of the prevailing

circumstances     including     the   child's     need,     interests,       and

independent resources, the family's reasonable expectations, and

the parties' financial ability, among other things."                   Dolce,

supra, 383 N.J. Super. at 18 (citing Newburgh, supra, 88 N.J. at

545).

    A    parent   establishes      "prima    facie,   but   not   conclusive,

proof of emancipation" when a child reaches the age of majority,

now eighteen.     Id. at 17.     See also N.J.S.A. 9:17B-3.          Once the

presumption arises, the burden of proof to rebut the statutory




                                      28                              A-1832-14T1
presumption of emancipation shifts to the party or child seeking

to continue the support obligation.            Filippone, supra, 304 N.J.

Super. at 308.

      "In certain situations, parents still have an economic duty

to support children after their eighteenth birthday . . . ."

Llewelyn v. Shewchuk, 440 N.J. Super. 207, 215 (App. Div. 2015)

(quoting N.J. Div. of Youth & Family Services v. W.F., 434 N.J.

Super. 288, 296 (App. Div.) (quoting Newburgh, supra, 88 N.J. at

543), certif. denied, 218 N.J. 275 (2014)).                    "[W]hile parents

are not generally required to support a child over eighteen, his

or her enrollment in a full-time educational program has been

held to require continued support."                  Patetta v. Patetta, 358
N.J. Super. 90, 94 (App. Div. 2003).             See also Newburgh, supra,

88 N.J. at 543; Khalaf v. Khalaf, 58 N.J. 63, 71-72 (1971).

"[I]n    appropriate     circumstances,    the       privilege      of   parenthood

carries with it the duty to assure a necessary education for

children."       Newburgh, supra, 88 N.J. at 543.              In this regard,

college    costs    are    recognized     as     a    form     of    support       for

unemancipated children.        See Gac, supra, 186 N.J. at 542 ("The

Legislature and our courts have long recognized a child's need

for     higher    education   and   that       this     need        is   a    proper

consideration       in    determining     a      parent's        child       support

obligation."); Kiken, supra, 149 N.J. at 453 ("N.J.S.A. 2A:34-




                                    29                                       A-1832-14T1
23(a)     authorizes      courts    to    enter        reasonable      and    equitable

support     orders,       including       orders        for    the      education      of

children.").

      Prior to addressing whether parental support is required

for   a   child    who    reaches     majority,         the   pivotal      question    is

whether    the    child     remains      unemancipated.           If    so,    the   next

consideration is whether the child has an aptitude for college.

"Newburgh    does     not    require      .    .   .    support      and     concomitant

deferred emancipation for a child unable to perform adequately

in his [or her] academic program."                     Filippone, supra, 304 N.J.

Super. at 311-12.           If each of these questions is affirmatively

answered, then parental ability to afford the significant cost

of college must be examined; it is not presumed.

            Some parents cannot pay, some can pay in
            part, and still others can pay the entire
            cost of higher education for their children.
            In general, financially capable parents
            should contribute to the higher education of
            children who are qualified students.       In
            appropriate      circumstances,      parental
            responsibility includes the duty to assure
            children of a college and even of a
            postgraduate education such as law school.

            [Newburgh, supra, 88 N.J. at 544.]

      To aid this determination, the Court in Newburgh provides

specific factors guiding the analysis of whether and to what

extent an obligation to pay for higher education is imposed.

Id. at 545.       The Newburgh factors



                                          30                                    A-1832-14T1
            must be carefully applied by the trial court
            in light of a wide range of relevant facts
            and circumstances.    The undertaking cannot
            be accomplished except after a presentation
            of all the evidence through direct and
            cross-examination and until the trial court
            has had an opportunity to observe the
            demeanor of the witnesses. The issue . . .
            implicates    "highly    significant   policy
            considerations," and for this reason should
            not be decided on less than a full record.

            [Bradbury, supra, 233 N.J. Super. at 136-37
            (quoting Jackson v. Muhlenburg Hosp., 53
N.J. 138, 142 (1969)).]

    "It remains the ultimate responsibility of the judiciary to

address    the     fact[-]sensitive           issue     of     emancipation          when

presented."      Pennell, supra, 285 N.J. Super. at 643.                    As we have

recently    advised:      "The     critical          evaluation        required       for

emancipation      determinations       typically       necessitates         a    plenary

hearing,    especially    'when        the    submissions       show       there    is   a

genuine    and   substantial     factual       dispute[,]'          which    the    trial

court must resolve."        Shewchuk, supra, 440 N.J. Super. at 217

(quoting   Hand    v.   Hand,    391    N.J.    Super.       102,    105    (App.    Div.

2007)).     So too, the examination of parental obligations to

provide    college      contributions          for     unemancipated            children

requires a hearing.      Bradbury, supra, 233 N.J. Super. at 136-37.

                                         C.

    Applying these principles to the facts at hand, we reject

plaintiff's challenge attacking the order allowing Caitlyn to




                                         31                                     A-1832-14T1
intervene.      We conclude the judge correctly determined Caitlyn

had standing to do so.          Llewelyn, supra, 440 N.J. Super. at 214;

Bradbury, supra, 233 N.J. Super. at 136.                    See also Pressler &

Verniero, supra, cmt. 1 on R. 4:33-1 (requiring a party moving

to intervene must "show an interest in the subject matter of the

litigation,     an    inability    to     protect       that     interest   without

intervention, lack of adequate representation of that interest,

and timeliness of the application").                Caitlyn has an interest in

advancing the position she is unemancipated and in need of her

parents' support.

       However, plaintiff's challenge to the conclusion Caitlyn

was unemancipated must be considered.                   Here, the October 11,

2013   order    and   hearing    record       are   void   of    factual    findings

supporting such a legal conclusion.                   Following our review, we

are unable to determine how or why the judge concluded to vacate

the prior order of emancipation.

       Rule    1:7-4(a)      requires     a    judge,      "by    an    opinion    or

memorandum decision, either written or oral, find the facts and

state [all] conclusions of law . . . on every motion decided by

a written order that is appealable as of right . . . ."                       Fodero

v.   Fodero,    355   N.J.    Super.    168,    170    (App.     Div.   2002).     We

emphasize a judge's failure to perform the fact-finding duty

"constitutes a disservice to the litigants, the attorneys and




                                        32                                  A-1832-14T1
the appellate court."             Curtis v.     Finneran, 83 N.J. 563, 569-70

(1980) (quoting Kenwood Assocs. v. Bd. of Adjustment Englewood,

141 N.J. Super. 1, 4 (App. Div. 1976)).

       In    opposing       Caitlyn's    motion,        plaintiff         and   defendant

asserted      Caitlyn,       by   her    own    actions        and     decisions,      was

emancipated.      The certifications accompanying the motion papers

include quite divergent statements on this single issue.                               Not

only    is    there     a    material     dispute       about       why    Caitlyn    left

plaintiff's home and did not seek residence with defendant, but

also    at    issue     is    whether     Caitlyn       diligently         pursued     her

secondary school education, whether she was a full-time student,

and whether Caitlyn affirmatively rejected efforts undertaken to

exercise      reasonable      parental     influence          to     require    she    act

responsibly.

       Plaintiff and defendant emphatically rejected the narrative

they    "secretly"          sought      emancipation          to     avoid      financial

responsibility.             Rather,     plaintiff       and        defendant     maintain

Caitlyn      frivolously      squandered       their    emotional         and   financial

efforts      because    she    desired    to    do     what    she    wanted,     without

parental oversight.           They argue Caitlyn rejected their authority

to strike out on her own, sealing her emancipated status.

       On the other hand, Caitlyn asserts she "made some mistakes"

but was dutiful and reasonably compliant.                      However, her parents




                                           33                                    A-1832-14T1
continued to impose "impossible" requisites, in a joint effort

to thwart her efforts by foreclosing financial assistance.

       It appears the initial motion judge recognized plaintiff

and defendant's prior provision of educational support to allow

Caitlyn's attendance at community and Disney college.            He may

have   assumed   Caitlyn   remained   dependent   and,   therefore,    was

unemancipated.     The judge's comments also suggest a desire to

save the parties time and money by avoiding a plenary hearing on

the subject, perhaps believing payment of the relatively small

sum in controversy might mitigate fractures caused in the family

and reunite the parties.

       Despite these very well intentioned purposes, the threshold

legal question of emancipation, which must precede any Newburgh

analysis, was not examined.       Plaintiff and defendant advanced

facts showing Caitlyn, who was well over the age of eighteen,

rejected    parental   guidance   and   advice,    because   they     were

accompanied by strings related to discipline and performance.

Caitlyn does not deny she committed the complained of conduct or

that her actions triggered parental demands for reform.         Rather,

she dismisses her behavior as "things that teenagers typically

do," tempered by an admission she made some mistakes.

       Whether Caitlyn's actions were irresponsible, as plaintiff

and defendant suggest, or youthful, as Caitlyn insists, begs the




                                  34                            A-1832-14T1
question.      What is required is an examination of events that

triggered Caitlyn's departure from her mother's home and the

resultant March 30, 2013 order of emancipation.                     The fact that

Caitlyn is not living with either parent is significant.                        How

that event occurred bears heavily on whether Caitlyn exercised

"an independent status of . . . her own" and became emancipated.

Filippone, supra, 304 N.J. Super. at 308.

         Caitlyn's subsequent decisions and interactions with her

parents also bears on this issue.                  The dependent parent-child

relationship indicative of unemancipation is not merely shown by

a child's claimed need for financial support.                  Our jurisprudence

unmistakably mandates there must be examination of the parent-

child relationship itself.              Shewchuk, supra, 440 N.J. Super. at

216.      In fact, a better description is the relationship is one

of     interdependence:        the    child's    right   to    support    and   the

parents' obligation to provide payment are inextricably linked

to the child's acceptance and the parents' measured exercise of

guidance and influence.              Conversely, a finding of emancipation

is   a    recognition     of   a     child's    independence   from   a   parental

influence.

         Despite the detail of events and the expressed strength of

conviction, the positions of the parties' in their pleadings are

at   odds,    and   the    legal      conclusion    Caitlyn    is   unemancipated




                                          35                              A-1832-14T1
cannot be upheld.            Such "material factual disputes presented by

the parties' pleadings bear directly on the legal conclusions

required to be made and these disputes can only be resolved

through a plenary hearing."               Spangenberg, supra, 442 N.J. Super.

at 540-41.       See Hand, supra, 391 N.J. Super. at 105 (stating a

plenary hearing is necessary when the parties' submissions show

a genuine and substantial factual dispute).                         The parties are

entitled to present their proofs and the judge must sift through

the    evidence        and     state      the     supported       factual      findings.

Importantly, "[t]he credibility of the parties' contentions may

wither, or may be fortified, by exposure to cross-examination

and through clarifying questions posed by the court[]" in a

plenary hearing.            Barblock v. Barblock, 383 N.J. Super. 114, 122

(App. Div.), cert. denied, 187 N.J. 81 (2006).                          See also Segal

v.    Lynch,    211 N.J. 230,      264-65   (2012)     (holding     a    "genuine,

material       and    legitimate      factual     dispute"    requires        resolution

following a plenary hearing).

       If her parents' prove their claims, Caitlyn's choices have

consequences:          a child is free to control his or her life;

however, this course relieves her parents of the obligation to

finance such self-determined decisions.                   See Black v. Black, 436

N.J.   Super.        130,   146   (Ch.    Div.    2013)    ("If    an   adult    'child'

refuses to have a relationship with a parent without a clear




                                            36                                  A-1832-14T1
showing    of    exceptional       circumstances,             and    .     .    .       refuses      to

participate      in    trying      to    heal       the    relationship,            .     .     .    the

child's message rings loud and clear . . . the parent/child

relationship      no    longer      has       any    value.").           If     the       evidence

sustains Caitlyn's version of events that her parents "threw"

her out despite her rigorous compliance with their "impossible"

demands, the court must protect the child's right to financial

support.

      We also correct what appears to be a misinterpretation of

the     law.      We    focus      on     the       declaration       Caitlyn            was        "un-

emancipated       [sic]      solely       for       the     purpose        of       a     potential

contribution from [her parents] as it relates to college costs."

      A child's decision to seriously pursue a college education

alone does not create the required dependency allowing him or

her to be unemancipated.                In Filippone, this court concluded the

parties' son, who left home at age fourteen, was not emancipated

until     he    reached      the        age     of        majority       and,           thereafter,

unsuccessfully completed college classes.                          Filippone, supra, 304

N.J. Super. at 312.           In Llewelyn, we affirmed the Family Part's

finding the plaintiff-child failed to rebut the presumption of

emancipation,         when   she    decided          to    leave     her       mother's          home,

despite her later pursuit of education as a full-time college

student.       Llewelyn, supra, 440 N.J. Super. at 218-19.




                                              37                                              A-1832-14T1
    Thus, facts matter, and the judge must fully analyze all

circumstances that separated Caitlyn from her parents and their

homes.     It is insufficient to merely review Caitlyn's decisions

and her parents' financial status at the time Caitlyn filed her

motion.     An    independent     child   choosing      her   own   path    is   not

entitled to support because support is due only to a child who

is not emancipated.      Pennell, supra, 285 N.J. Super. at 643.

    For     the   reasons   stated,       we   affirm    the    order      allowing

Caitlyn to intervene.       We reverse, as factually unsupported, the

provisions in the October 11, 2013 order concluding Caitlyn is

unemancipated and plaintiff and defendant must provide college

contributions.      On these issues, the October 11, 2013 order is

vacated,    and    the   matter    remanded     for     further     proceedings,

including a plenary hearing.          See Tretola v. Tretola, 389 N.J.

Super. 15, 20-21 (App. Div. 2006) (reversing a court's denial of

the plaintiff-father's request to emancipate his son because the

court "failed to recognize there were material facts in dispute

and evidence beyond the motion papers necessary for resolution

of the matter" following an evidentiary hearing, when the child

is "both employed and attending college full time.").

    On October 31, 2014, the provisions of the October 11, 2013

order were mistakenly viewed as requiring each parent contribute

to any and all college costs.              However, the record shows no




                                      38                                   A-1832-14T1
analysis of Newburgh's factors was undertaken, and the prior

order was based on less than a complete record.                          Moreover, as we

point    out,   no     findings      supported          the   issue   of    emancipation.

Consequently, the October 31, 2014 order, which purported to

enforce the October 11, 2013 order, is also vacated.                                 We add

these additional comments to aid review on remand.

      Once the issue of emancipation is decided, an obligation to

pay college costs for an academically motivated unemancipated

child    requires       a     two-fold    analysis.             First,     it     demands    a

determination         of    whether      equitable        or    other      considerations

militate against parents paying college costs.                           See Gac, supra,

186   N.J.     at    547    ("[A]    parent        or   child    seeking        contribution

should initiate the application to the court before the expenses

are incurred.          The failure to do so will weigh heavily against

the grant of a future application."); Moss v. Nedas, 289 N.J.

Super. 352, 356 (App. Div. 1996) (noting parent cannot be viewed

as a "wallet" and deprived of involvement of college decision

making process);            Black, supra, 436 N.J. Super.                   at 146 ("[A]

student's rejection of the opportunity to attempt reunification

with a parent may be factually so compelling as to equitably

overshadow and eclipse the other Newburgh factors, and tilt the

scales    of        justice     in    favor        of    suspending        or    completely




                                              39                                    A-1832-14T1
terminating the parent's obligation to financially contribute

towards the child's college education.").

     Second, the court must scrutinize whether the parents are

financially capable of contributing.              Weitzman v. Weitzman, 228
N.J. Super. 346, 357 (App. Div. 1988).                This requires broader

consideration    than      parental     gross   incomes.      Other    financial

obligations, expenses and debts must be weighed.                       Here, for

example, plaintiff and defendant each are responsible to support

other   minor   children,      which    reduces    income   available       to   pay

college costs.       Indeed, the college student's contribution also

should be factored.         This includes assets, income, scholarships,

loans and other financial aid.3

     The October 31, 2014 order includes no analysis supporting

the allocation of the university tuition, fees and books, 40% to

plaintiff and 60% to defendant.              Therefore, even if Caitlyn is

found to be unemancipated, the order cannot stand.                      See Rule

1:7-4(a).

     We     reject        Caitlyn's     claim     plaintiff's        motion      for

reconsideration was untimely and also reverse the December 8,

2014 order.     Plaintiff challenged the October 31, 2014 order's

interpretation       of    provisions    ordered    on     October    11,     2013.

3
     We note, the December 6, 2014 order clarified Caitlyn's
responsibility to apply for scholarships, and she acquired
financial aid.



                                        40                               A-1832-14T1
Unfortunately, the reviewing judge erred when he limited his

authority to consider only the terms of the October 11, 2013

order.

                                            IV.

      We turn to Caitlyn's cross-appeal, which seeks reversal of

the provisions denying her application for attorney's fees on

October 31, 2014 and December 8, 2014.                        New Jersey does not

subscribe to a system that "loser pays."                     Statutory provisions,

N.J.S.A. 2A:34-23, court rules, R. 5:3-5(c), R. 4:42-9(a), and

interpretative case law, see, e.g., Mani v. Mani, 183 N.J. 70,

94-95      (2005),   clearly       outline       necessary    considerations      when

imposing      a   counsel     fee    award.         The    reviewing     judges   made

findings,      albeit      limited       ones,    regarding    the   plaintiff     and

defendant's       good    faith     in   advancing    the     arguments   presented,

which encompasses one consideration.                      Reese, supra, 430 N.J.

Super. at 586.           Nevertheless, since we have vacated the orders,

attorney fee requests may abide the ordered remand proceedings.

                                            V.

      In summary, the starting point of the remand proceedings

determines whether Caitlyn was emancipated when she left her

parents' homes.          Only when Caitlyn proves she was unemancipated

must a Newburgh analysis commence.                 See Newburgh, supra, 88 N.J.

at   542    ("Resolution      of     [the    right    to     continued    educational




                                            41                               A-1832-14T1
support] centers on a parent's duty to support a child until the

child     is      emancipated.            Consequently,          [the        child],     if

unemancipated, may be entitled" to continued support).                                 This

includes all facts and circumstances surrounding the requested

college contributions, including the scope and cause of ongoing

estrangement and non-communication.                    Cf. Philipp v. Stahl, 344
N.J. Super. 262, 272-73 (App. Div. 2001) (holding the absence of

a relationship between parent and child was "one of the many

factors        that   go   into"    the    determination         of     post-secondary

support), rev'd on other grounds, 172 N.J. 293 (2002).                          See also

Gac, supra, 186 N.J. at 546 (noting a parent or child seeking

contribution for college expenses must inform and communicate

with     the     parties    concerning       "the      many    issues     inherent       in

selecting a college"); Nedas, supra, 289 N.J. Super. at 356.

Upon an affirmative showing college contribution is warranted,

the inquiry turns to the amount of the financial obligation

itself.         This encompasses parental ability to pay, Weitzman,

supra,    228     N.J.     Super.   at    357   (stating       among     the    Newburgh

factors,        parents'     ability      to     pay     is     clearly        the     most

significant), the child's contributions, and reasonableness of

choice    to     enroll    in   a   chosen      school,       despite    a    comparable

available education at other more economical universities, see




                                           42                                    A-1832-14T1
Finger v. Zenn, 335 N.J. Super. 438, 444-45 (App. Div. 2000),

certif. denied, 167 N.J. 633 (2001).

      Our final comments are observational.                 A plenary hearing on

emancipation, mandated by law, has one winner and the chasm

between    parents     and     child     surely    will     widen    whatever      the

outcome.     The initial motion judge was very sensitive to this

possibility and urged the parties to seek an alternate course to

reach resolution.           We applaud that effort imbued with common

sense.     We also recognize demands placed on our Family Part

judges do not allow the luxury of uninterrupted consideration of

one   matter     at    a    time.        Therefore,    in    addition     to     being

emotionally      draining          and   time     consuming,        litigation      is

expensive.     In light of these realities, before undertaking the

course outlined by law, we encourage the parties give serious

consideration to whether their positions, and hopefully their

relationship,     could      be     reconciled    by   a    different     course    of

dispute resolution, which unlike litigation, might more closely

address the dynamic and complex interactions between parents and

child.

      Affirmed    in       part,    reversed     and   remanded      in   part     for

additional proceedings as discussed in this opinion.




                                          43                                A-1832-14T1